DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-12, 14, and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Number 5,818,201 to Stockstad et al. (“Stockstad”).

In reference to Claim 1, Stockstad discloses a power supply interface, comprising: a first switch (See Figure 1 Number 26) coupling (See Column 3 Lines 24-33) an input terminal of the power supply interface (See Figure 1 Number 20) to an output terminal of the power supply interface (See Figure 1 Number 30); a voltage dividing bridge (See Figure 1 Numbers 46, 48, and 50) coupling the input terminal to a reference node configured to receive a reference potential (See Column 3 Lines 45-47); a comparator (See Figure 1 Number 52) having a first input connected to a first node of the dividing bridge (See Figure 1 Number 54) and having a second input configured to receive a constant potential (See Figure 1 ‘VREF’), wherein the comparator is configured to generate an output signal that controls the first switch (See Column 8 Line 5 – Column 9 Line 7); a digital-to-analog converter (See Figure 1 Numbers 12, 14, 16, 18, 212, 214, 216, 218, 220, 222, 224, and 226, Column 3 Lines 43-44, and Column 4 Lines 1-10); a second switch (See Figure 1 Number 42) coupling an analog signal output of the digital-to-analog converter (See Column 3 Lines 43-44) to a second node of the dividing bridge (See Figure 1 lower node of Number 50 and Column 3 Lines 49-50); and a first circuit configured to control the second switch and provide a digital value to an input of the digital-to-analog converter (See Figure 1 Number 32, Column 3 Lines 45-47, and Column 4 Lines 9-11).

In reference to Claim 2, Stockstad discloses the limitations as applied to Claim 1 above.  Stockstad further discloses that the dividing bridge comprises a first resistor coupling the input terminal to the first node (See Figure 1 Number 46), a second resistor coupling the first node to the second node (See Figure 1 Number 48), and a third resistor coupling the second node to the reference node (See Figure 1 Number 50).

In reference to Claim 3, Stockstad discloses the limitations as applied to Claim 1 above.  Stockstad further discloses that the input terminal is configured to receive a first potential, and wherein the output terminal is configured to provide a second potential (See Column 2 Lines 50-52).

In reference to Claim 4, Stockstad discloses the limitations as applied to Claim 3 above.  Stockstad further discloses that the power supply interface is configured to receive the first potential of a power source and configured to deliver the second potential to a load (See Column 2 Lines 50-52 and Column 15 Lines 40-42).

In reference to Claim 5, Stockstad discloses the limitations as applied to Claim 3 above.  Stockstad further discloses that the first circuit is further configured to negotiate a set point value of the first potential and to generate the digital value input to the digital-to-analog converter according to the negotiated set point value (See Column 4 Line 51 – Column 5 Line 15).

In reference to Claim 6, Stockstad discloses the limitations as applied to Claim 5 above.  Stockstad further discloses that the first circuit is configured to control a turning on of the second switch after the negotiation of said set point value (See Column 4 Line 51 – Column 5 Line 15).

In reference to Claim 7, Stockstad discloses the limitations as applied to Claim 1 above.  Stockstad further discloses a second circuit configured to deliver a signal for controlling the first switch from the output signal of the comparator (See Figure 1 Number 60).

In reference to Claim 8, Stockstad discloses the limitations as applied to Claim 1 above.  Stockstad further discloses a third circuit having a first terminal coupled to the input terminal through the first switch and having a second terminal coupled to the output terminal, wherein the third circuit is configured to deliver a potential of the first terminal to the second terminal in a first operating mode or a third potential in a second operating mode (See Figure 1 Number 24, Column 2 Lines 52-54, and Column 3 Lines 24-31).

In reference to Claim 9, Stockstad discloses the limitations as applied to Claim 8 above.  Stockstad further discloses that the first circuit is configured to select an operating mode among the first and second operating modes (See Column 2 Lines 52-54 and Column 3 Lines 24-31).

In reference to Claim 10, Stockstad discloses the limitations as applied to Claim 8 above.  Stockstad further discloses that the third circuit comprises a power converter configured to deliver the third potential from the potential of the first terminal (See Column 2 Lines 52-54 and Column 3 Lines 24-31).

In reference to Claim 11, Stockstad discloses the limitations as applied to Claim 1 above.  Stockstad further discloses that the first switch is a MOS transistor (See Figure 1).

In reference to Claim 12, Stockstad discloses the limitations as applied to Claim 1 above.  Stockstad further discloses that the second switch is configured to be off in the absence of a control of the first circuit (See Column 3 Lines 45-47 and Column 4 Lines 57-60).

In reference to Claim 14, Stockstad discloses the limitations as applied to Claim 1 above.  Stockstad further discloses that the first circuit comprises a microcontroller (See Figure 4 and Column 10 Line 51 – Column 11 Line 52).

In reference to Claim 16, Stockstad discloses a power supply interface, comprising: a voltage dividing bridge (See Figure 1 Numbers 46, 48, and 50) coupled to receive a potential (See Figure 1 Number 2 and Column 3 Lines 45-47), the voltage dividing bridge including a first intermediate node (See Figure 1 Number 54) and a second intermediate node (See Figure 1 Number 58); a comparator (See Figure 1 Number 52) having a first input coupled to receive a divider output voltage from the first intermediate node (See Figure 1 Number 54) and a second input coupled to receive a fixed voltage (See Figure 1 ‘VREF’); a first switch (See Figure 1 Number 26) selectively coupling (See Column 3 Lines 24-33) the receive potential to an output terminal (See Figure 1 Number 30) in response to a first control signal output by the comparator (See Column 8 Line 5 – Column 9 Line 7); a digital-to-analog converter configured to generate a control voltage in response to a digital value (See Figure 1 Numbers 12, 14, 16, 18, 212, 214, 216, 218, 220, 222, 224, and 226, Column 3 Lines 43-44, and Column 4 Lines 1-10); and a second switch (See Figure 1 Number 42) selectively coupling the control voltage to the second intermediate node (See Column 3 Lines 49-50).

In reference to Claim 17, Stockstad discloses the limitations as applied to Claim 16 above.  Stockstad further discloses a control circuit configured to control the second switch to not couple the control voltage to the second intermediate node in a first operating mode and to control the second switch to couple the control voltage to the second intermediate node in a second operating mode (See Figure 1 Number 32, Column 3 Lines 45-47, and Column 4 Lines 9-11).

In reference to Claim 18, Stockstad discloses the limitations as applied to Claim 17 above.  Stockstad further discloses that the control circuit is further configured to negotiate a set point value of the potential in the first operating mode and switch to the second operating mode when the negotiation is completed (See Column 4 Line 51 – Column 5 Line 15).

In reference to Claim 19, Stockstad discloses the limitations as applied to Claim 18 above.  Stockstad further discloses that the digital value is set in response to the negotiated set point value (See Column 4 Line 51 – Column 5 Line 15).

Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 2014/0198535 to Yang et al. (“Yang”).

In reference to Claim 15, Yang discloses a method of powering a load from a power source (See Paragraphs 5 and 26), comprising the steps of: receiving a potential from the power source (See Paragraph 26); comparing the received potential to a threshold (See Paragraph 42); turning on a first switch to couple the received potential to the load if the received potential is lower than the threshold (See Paragraphs 42-44); and negotiating, with the source, a set point value of the potential (See Paragraphs 23, 33-34, and 43); wherein the threshold is fixed in a first operating mode prior to the step of negotiating (See Paragraphs 34 and 43); and wherein the threshold is determined by the negotiated set point value in a second operating mode after the step of negotiating (See Paragraphs 33-34 and 43).

Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 2016/00190794 to Forghani-Zadeh et al. (“Forghani-Zadeh”).

In reference to Claim 15, Forghani-Zadeh discloses a method of powering a load from a power source (See Paragraphs 3-4), comprising the steps of: receiving a potential from the power source (See Paragraph 24); comparing the received potential to a threshold (See Paragraph 24); turning on a first switch to couple the received potential to the load if the received potential is lower than the threshold (See Figure 2 Number Q1 and Paragraph 25); and negotiating, with the source, a set point value of the potential (See Paragraphs 4-5 and 17); wherein the threshold is fixed in a first operating mode prior to the step of negotiating (See Paragraph 32); and wherein the threshold is determined by the negotiated set point value in a second operating mode after the step of negotiating (See Paragraph 32).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stockstad as applied to Claim 1 above, and further in view of knowledge commonly known in the art.

In reference to Claim 13, Stockstad discloses the limitations as applied to Claim 1 above.  Stockstad further discloses that various components of the interface can be constructed using MOS transistors (See Figure 1).  Stockstad further discloses that the second switch is configured to be off in the absence of a control of the first circuit (See Column 3 Lines 45-47 and Column 4 Lines 57-60).  However, Stockstad is silent as to the structure of the second switch, and does not explicitly disclose that the second switch is a normally off MOS transistor. Official Notice is taken that the use of MOS transistors that are normally off to construct electronic circuit elements, such as the analog multiplexer switch of Stockstad, is well known in the art.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Stockstad using a well-known normally off MOS transistor in the second switch, resulting in the invention of Claim 13, because Stockstad uses MOS transistors elsewhere in the interface (See Figure 1 of Stockstad), because Stockstad is silent as to the particular structure of the second switch an is not limited to any particular structure (See Column 18 Lines 28-34 of Stockstad), and the simple substitution of a well-known normally off MOS transistor in the second switch of Stockstad would have yielded the predictable result of selectively allowing the voltage at the input to pass to the output on the basis of a digital control signal using electronic components that are widely used in the industry.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 10 December 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Conclusion

The art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J CLEARY whose telephone number is (571)272-3624.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS J. CLEARY/Primary Examiner, Art Unit 2185